            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE BARNES,                                     No. 4:18-CV-01497

          Plaintiff,                              (Judge Brann)

     v.

SHELL EXPLORATION AND
PRODUCTION COMPANY
APPALACHIA, et al.,

          Defendants.

                                   ORDER

     AND NOW, this 25th day of May 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Shell’s motion for summary judgment (Doc. 97) is GRANTED IN

          PART AND DENIED IN PART, as follows:

          a.     The motion is granted as to discrimination based on Plaintiff’s

                 reassignment to a new position. Plaintiff’s claim for

                 discrimination survives insofar as it is based on her negative

                 performance review.

          b.     The motion is granted as to retaliation based on Plaintiff’s

                 reassignment to a new position. Plaintiff’s claim for retaliation

                 survives insofar as it is based on her negative performance

                 review or Shell’s failure to promote her.
     c.    The motion is denied as to Plaintiff’s hostile work environment

           claim.

     d.    The motion is denied as to Plaintiff’s retaliatory hostile work

           environment claim.

     e.    These rulings apply equally to Plaintiff’s claims under both

           Title VII and the PHRA.

2.   A telephonic conference call with counsel of record will be scheduled

     by separate Order.

                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
